Citation Nr: 0415712	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
subendocardial myocardial infarction.

2.  Entitlement to a compensable rating for right foot 
onychomycosis/tinea pedis.

3.  Entitlement to a compensable rating for right foot pes 
planus with plantar fasciitis.

4.  Entitlement to a compensable rating for lumbar 
degenerative disc disease prior to March 14, 2003.

5.  Entitlement to a rating in excess of 10 percent for 
lumbosacral degenerative disc disease after March 14, 2003.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a left posterior communicating artery aneurysm 
prior to January 25, 2003.

7.  Entitlement to a rating in excess of 10 percent for 
right-sided facial weakness as a residual of a left posterior 
communicating artery aneurysm after January 25, 2003.

8.  Entitlement to a rating in excess of 10 percent for 
memory loss as a residual of a left posterior communicating 
artery aneurysm after January 25, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, including from May 1983 to May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, established service connection for the issues on 
appeal.  In a March 2004 rating decision the RO granted an 
increased 10 percent rating for the veteran's service-
connected lumbar spine disorder and reclassified the 
disability as lumbosacral degenerative disc disease, 
effective from March 14, 2003; the RO also granted separate 
10 percent ratings for right-sided facial weakness and memory 
loss as residuals of a left posterior communicating artery 
aneurysm, effective from January 25, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the Board finds the issues on appeal are more 
appropriately listed as provided on the title page of this 
decision.

Although the veteran reported he had headaches as a result of 
his service-connected left posterior communicating artery 
aneurysm, the Board notes that an October 2000 rating 
decision, in pertinent part, denied entitlement to service 
connection for headaches.  The veteran was notified of that 
decision on November 1, 2000, but did not appeal.  

The Board notes that the veteran's statements in his October 
2000 VA Form 9 may be construed as claims for entitlement to 
service connection for left foot orthopedic and skin 
disorders.  The Board finds these matters are inextricably 
intertwined with the proper ratings to be assigned for right 
foot disorders; therefore, additional development is 
required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The increased rating issues on appeal concerning entitlement 
to ratings in excess of 10 percent for residuals of a left 
posterior communicating artery aneurysm prior to 
January 25, 2003, and for right-sided facial weakness and 
memory loss as residuals of a left posterior communicating 
artery aneurysm after January 25, 2003, and for compensable 
ratings for residuals of a subendocardial myocardial 
infarction, right foot onychomycosis/tinea pedis, and right 
foot pes planus with plantar fasciitis are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of back disorder claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  Prior to December 26, 2002, the veteran's service-
connected back disorder was demonstrated by low back pain 
with numbness and tingling, without evidence of limitation of 
motion, characteristic pain on motion, or mild intervertebral 
disc syndrome.

3.  As of December 26, 2002, the veteran's service-connected 
lumbar degenerative disc disease has been productive of 
recurrent low back pain with X-ray findings of mild 
degenerative changes and mild disc space narrowing of the 
lumbar spine, without evidence of moderate limitation of 
motion or muscle spasm on extreme forward bending.

4.  The veteran's service-connected lumbar degenerative disc 
disease has not been manifested by forward flexion of the 
thoracolumbar spine of less than 60 degrees or a combined 
range of motion of the thoracolumbar spine less than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, or mild 
incomplete paralysis of the sciatic nerve, or evidence of 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest.


CONCLUSIONS OF LAW

1.  A compensable rating for lumbar degenerative disc disease 
prior to December 26, 2002, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to 
September 23, 2002), Diagnostic Code 5293 (effective after 
September 23, 2002).

2.  A 10 percent rating, but no higher, for lumbar 
degenerative disc disease is warranted effective from 
December 26, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(effective prior to September 23, 2002), Diagnostic Code 5293 
(effective after September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  A review of the record shows the 
veteran was notified of the VCAA as it applies to his 
increased rating claims by correspondence dated in June 2003.  

The Court, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the decision 
in Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the RO established service connection 
for lumbosacral degenerative disc disease in a September 1999 
rating decision.  Only after this rating action was 
promulgated did VA provide notice regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence would be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
notice complied, generally, with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
veteran.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  Therefore, not withstanding Pelegrini, 
to decide the appeal would not be prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the June 2003 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  He was specifically informed that it was his 
responsibility to provide evidence necessary to support his 
claim.  Although the notice letter does not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the evidence 
necessary to substantiate his claim and the need to give to 
VA any evidence pertaining to his claim.  He was specifically 
notified that it was his responsibility to see that VA 
received all records not in federal government possession.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  He was notified of the pertinent evidence 
obtained by VA during the course of this appeal and informed 
of the evidence necessary to substantiate his claim.  On 
several occasions he was requested to provide information 
identifying evidence pertinent to his claim.  Therefore, the 
Board finds further attempts to obtain any additional 
evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in May 2000, December 2002, and 
November 2003, and that the available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records dated in February 1984 show the 
veteran complained of back pain over the previous 2 days.  
The examiner's impression was normal examination and 
exogenous obesity.  Records dated in June 1993 show he was 
treated for acute lumbosacral muscle strain after lifting 
weights and was provided an elastic lumbosacral support.  In 
December 1994, he complained of chronic low back pain when he 
went to tie his shoes.  The examiner noted full range of 
motion, but guarded movements.  The diagnosis was chronic low 
back pain.  

Records dated in January 1999 show he complained of low back 
pain subsequent to an automobile accident.  The examiner 
noted a positive left leg knee raise and a positive left leg 
straight leg raise test at 80 degrees.  There was mild 
stiffness and tenderness to palpation in the lumbar area.  
Deep tendon reflexes were +2, bilaterally.  The diagnosis was 
left lumbar muscle strain.  The veteran's April 1999 
retirement examination revealed a normal clinical evaluation 
of the spine and musculoskeletal system.  He noted recurrent 
back pain on his report of medical history.

On VA examination in June 2000 the veteran complained of low 
back pain with numbness and tingling, but no weakness or 
radiation to the legs.  He stated his activities were not 
limited and that he was presently employed as a deliveryman.  
The examiner noted range of motion studies revealed forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
bending to 20 degrees, and rotation to 20 degrees.  The 
veteran was able to stand on his toes and heels and strength 
was 5/5 to all muscle groups.  Sensation was intact and 
reflexes were 2+ and symmetrical.  X-rays revealed excellent 
alignment and good preservation of disc space.  The diagnoses 
included lumbar strain with neurological symptoms, 
radiculopathy.  

In an October 2000 VA Form 9 the veteran, in essence, 
asserted a higher rating was warranted for his back 
disability.  He claimed the assigned 0 percent rating did not 
adequately reflect his impairment with consideration of pain 
on motion and functional loss due to pain on motion or during 
flare-ups.  

On VA examination on December 26, 2002, the veteran 
complained of recurring back pain approximately once per 
month.  He denied any radicular symptoms or bowel or bladder 
dysfunction.  He reported he was presently in vocational 
rehabilitation training to be a diesel mechanic.  The 
examiner noted the veteran was not in acute distress.  He was 
moderately overweight, but moved without guarding from 
sitting, standing, and lying positions.  He walked without 
limp.  There was mild discomfort to palpation to the 
lumbosacral spine and paraspinous muscles.  There was no 
evidence of warmth or masses in the area.  

Range of motion studies revealed forward flexion to 90 
degrees, extension to 20 degrees, lateral bending to 
35 degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  Straight leg raise testing was negative, 
bilaterally.  Toes were down going on Babinski's testing.  
The veteran was able to walk on his toes and heels and 
strength was 5/5 to all muscle groups.  Sensation was intact 
and reflexes were 1+ at the Achilles tendon and 2+ at the 
patellar tendon.  X-rays revealed normal alignment and mild 
degenerative changes with osteophyte formation and mild disc 
space narrowing to multiple levels of the lumbar spine.  The 
diagnoses included degenerative disc disease of the spine 
with mechanical low back pain symptoms.  

VA treatment records dated in February 2003 show the veteran 
complained of chronic low back pain extending to the left leg 
and aggravated when he walked or bent over.  He reported he 
had fallen twice during the course of his post-service 
employment and had been briefly treated under a workmen's 
compensation program.  The examiner noted there was no 
evidence of tenderness, deformity, or paraspinal muscle 
spasm.  Neurological examination was normal and straight leg 
raising was negative, bilaterally.  The diagnosis was chronic 
low back pain.  

A March 2003 computerized tomography (CT) scan revealed a 
small to moderate board-based posterior disk bulge with mild 
to moderate effacement of the thecal sac, mild to moderate 
hypertrophy of the ligamentum flavum and articular facets, 
mild to moderate spinal canal stenosis, and moderate 
narrowing of the left and right lateral recesses to L3-4.  
There was a small board-based posterior disk bulge with mild 
effacement of the thecal sac, mild to moderate hypertrophy of 
the ligamentum flavum and articular facets, mild spinal canal 
stenosis, and mild to moderate narrowing of the left and mild 
narrowing of the right lateral recesses to L4-5.  There was a 
small board-based posterior disk bulge with mild impingement 
of the bilateral nerve roots, moderate hypertrophy of the 
ligamentum flavum and articular facets, and mild to moderate 
narrowing of the left and mild narrowing of the right lateral 
recesses to L5-S1.

On VA examination in November 2003 the veteran complained of 
constant low back pain located in the lumbar region of the 
spine.  There was no reproduction of pain and exacerbation of 
low back discomfort with bending or lifting objects.  He 
reported pain limited his ability to bend and flex the back, 
but denied any radicular nature to his discomfort or bowel or 
bladder dysfunction.  There was slight numbness to the 
plantar surfaces of the feet, bilaterally.  The examiner 
noted the veteran was able to ambulate independently, but 
that he moved slightly cautiously in changing position from 
standing to sitting and lying.  He avoided quick motion of 
the back.  

Examination of the low back revealed mild tenderness to 
palpation to the lumbosacral region paraspinous musculature.  
There was no evidence of masses, warmth, redness, or pain to 
palpation of the sciatic notches.  Range of motion studies 
revealed forward flexion to 80 degrees, extension to 5 
degrees with moderate discomfort, lateral bending to 
20 degrees, bilaterally, and rotation to 15 degrees, 
bilaterally, with reproducing pain in the lumbar region.  
Straight leg raise testing was negative, bilaterally.  Toes 
were down going on Babinski's testing.  The veteran was able 
to toe stand and heel walk and deep tendon reflexes were 
symmetric.  Reflexes were 1- at the Achilles tendon and 1+ at 
the patellar tendon.  There was no evidence of numbness in 
the calves or anterior legs, but he described subjective 
paresthesias to the plantar surfaces of the feet.  The 
diagnoses included chronic low back pain with degenerative 
disc disease of the lumbar spine, with no evidence of 
radiculopathy on examination.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

As the veteran provided a timely notice of disagreement from 
the September 1999 rating decision establishing service 
connection effective from June 1, 1999, the Board finds his 
higher rating claim must be considered in light of all 
applicable alternative or revised laws and regulations in 
effect from that date.  See Fenderson, 12 Vet. App. 119.  
Records show that the veteran's service-connected lumbosacral 
degenerative disc disease was rated 0 percent disabling under 
Diagnostic Code 5295 effective from June 1, 1999, and 10 
percent disabling under Diagnostic Code 5293 effective from 
March 14, 2003.  

VA regulations provide, generally, that the effective date 
for an award of disability compensation based on an original 
claim for direct service connection shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, and for reopened 
claims, it shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i), (r) 
(2003).

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (2).  If intervertebral disc syndrome was present in 
more than one spinal segment, provided that the effects in 
each spinal segment were clearly distinct, each segment of 
the spine was to be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (3).  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  For lumbosacral 
strain ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(40 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective before September 23, 2002).  

The Rating Schedule also provides that traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  For the 
purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints.  See 
38 C.F.R. § 4.45(f) (2003). 

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  A VA General Counsel opinion had held that 
Diagnostic Code 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor. 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine (100 
percent); 

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and 

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

In this case, the Board finds that based upon the rating 
criteria prior to September 23, 2002, the effective date of 
the first revision of intervertebral disc syndrome under 
Diagnostic Code 5293, a compensable rating for the veteran's 
service-connected low back disability was not warranted.  The 
evidence shows the disorder was manifested by low back pain 
with numbness and tingling, without evidence of slight 
limitation of motion, characteristic pain on motion, 
arthritis demonstrated by X-ray examination, or mild 
intervertebral disc syndrome.  There was no objective 
evidence at that time of any additional disability as result 
of pain or dysfunction.  In fact, at his June 2000 VA 
examination the veteran stated his activities were not 
limited.  Although the veteran complained of numbness and 
tingling in the back, he denied weakness or radiating pain to 
the legs.

The Board finds, however, that during the period from 
December 26, 2002, to March 14, 2003, the veteran's service-
connected lumbosacral strain was manifested by recurrent 
monthly low back pain with X-ray findings of mild 
degenerative changes and mild disc space narrowing of the 
lumbar spine.  As range of motion studies on VA examination 
on December 26, 2002, also revealed some evidence of a 
limitation of lumbar spine motion, the Board finds a 10 
percent rating is warranted from that date under Diagnostic 
Code 5003.  These examination findings are indicative of an 
increased severity of the disorder and are the earliest 
evidence of any degenerative changes to the spine.  The 
evidence at that time is not indicative of moderate 
limitation of motion, muscle spasm on extreme forward bending 
with loss of lateral spine motion in a standing position, 
including as a result of pain or dysfunction, mild incomplete 
paralysis of the sciatic nerve, or incapacitating episodes of 
intervertebral disc syndrome requiring bed rest within the 
previous 12 month period.

The Board finds that after March 14, 2003, but prior to 
September 26, 2003, the veteran's service-connected 
lumbosacral degenerative disc disease was manifested by 
constant low back pain and no more than slight limitation of 
lumbar spine motion.  The evidence at that time was not 
indicative of moderate limitation of motion, muscle spasm on 
extreme forward bending with loss of lateral spine motion in 
a standing position, mild incomplete paralysis of the sciatic 
nerve, or incapacitating episodes of intervertebral disc 
syndrome requiring bed rest within the previous 12 month 
period, including as a result of pain and dysfunction.  A 
November 2003 VA examiner noted there was no evidence of 
radiculopathy on examination.  

The evidence after September 26, 2003, does not show forward 
flexion of the thoracolumbar spine of less than 60 degrees or 
of a combined range of motion of the thoracolumbar spine less 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, or 
chronic neurologic disability manifestations, or 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within the previous 12 month period.  The 
revised regulations also provide, in essence, that the 
ratings include consideration of symptoms of pain, stiffness, 
or aching in the area of the spine.  Therefore, the Board 
finds entitlement to additional higher, "staged," or 
separate schedular ratings under applicable rating criteria 
is not warranted.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The examination findings 
in this case persuasively demonstrate the assigned schedular 
ratings are adequate.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.




ORDER

A compensable rating for lumbar degenerative disc disease 
prior to December 26, 2002, is denied.

A 10 percent rating, but no higher, for lumbar degenerative 
disc disease is granted effective from December 26, 2002, 
subject to the regulations governing the payment of monetary 
awards.  A rating in excess of 10 percent for lumbar 
degenerative disc disease is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his increased rating claims by 
correspondence issued in June 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
record shows that in a March 2004 rating decision the RO 
granted separate 10 percent ratings for right-sided facial 
weakness, under Diagnostic Code 8207, and memory loss, under 
Diagnostic Code 9326, as residuals of a left posterior 
communicating artery aneurysm.  The RO, in essence, addressed 
these matters in a March 2004 supplemental statement of the 
case, but did not inform the veteran of the criteria for 
higher ratings under these diagnostic codes.  The Board also 
notes that VA treatment records dated in February 2002 
indicate the veteran's partial left facial paralysis was due 
to Guillian Barre syndrome onset in May 2001 and that the 
veteran has reported additional symptoms, such as 
irritability and insomnia, which have not been adequately 
addressed by an appropriate neuropsychiatric examination.

The Board further notes that the veteran's claims for 
entitlement to service connection for left foot orthopedic 
and skin disorders are inextricably intertwined with his 
appeal for increased ratings for right foot 
onychomycosis/tinea pedis and right foot pes planus with 
plantar fasciitis.  The ratings for the service-connected 
disabilities would be directly affected by determinations 
favorable to the veteran.  The Board also finds the medical 
evidence of record does not adequately address these service-
connected disabilities under the applicable rating criteria.  
The medical evidence does not indicate the existence or 
extent of any deformity or pain on manipulation of the feet, 
nor show the area or exposed areas of skin affected nor 
whether that disorder requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.   

Although medical evidence dated in June 2000 and February 
2003 indicates the veteran's exercise tolerance is limited 
because of obesity, the Board finds the available records do 
not adequately address the degree to which his workload 
capacity is impaired as a result of his service-connected 
residuals of a subendocardial myocardial infarction.  
Therefore, additional development is required prior to 
appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be scheduled for 
appropriate examinations for opinions as 
to the current nature and severity of his 
service-connected residuals of a left 
posterior communicating artery aneurysm, 
residuals of a subendocardial myocardial 
infarction, right foot 
onychomycosis/tinea pedis, and right foot 
pes planus with plantar fasciitis.  
Disabilities related to the veteran's 
residuals of a left posterior 
communicating artery aneurysm should be 
addressed by a neuropsychiatric 
specialist.  The claims folder must be 
available to, and reviewed by, the 
examiners.  Additional tests or studies 
should be performed as necessary for an 
adequate opinion.  The examiners should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If the benefit sought remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



